Citation Nr: 1441160	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-07 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

These matters came to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued the 50 percent rating assigned to PTSD; and denied entitlement to a TDIU.  

In September 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO); the transcript is of record.

In a September 2012 decision, the Board denied entitlement to increased ratings for PTSD and scars to the right thigh and leg, and denied entitlement to service connection for Parkinson's Disease and a skin disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR) and July 2013 Court Order, the portion of the Board's decision which denied entitlement to an increased rating for PTSD was vacated and remanded for action consistent with the JMPR.  The appeal pertaining to the remaining issues was deemed abandoned and dismissed.  

The issue of entitlement to a TDIU was remanded by the Board in September 2012.  The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU were remanded by the Board in March 2014.



FINDINGS OF FACT

1.  For the period prior to October 1, 2008, and from February 23, 2009, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.

2.  For the period from October 1, 2008 to February 22, 2009, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period prior to October 1, 2008, and from February 23, 2009, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Code 9411 (2013).

2.  For the period from October 1, 2008 to February 22, 2009, the criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Code 9411 (2013).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A May 2007 letter, issued prior to the initial adjudication, advised the Veteran of VA's duties to notify and assist in the development of the claims.  The letter also explained how VA establishes disability ratings and effective dates.  Such communication also informed him of the evidence necessary to substantiate his claims (to include TDIU), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied and no further action is required regarding the duty to notify.

 Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, his statements, to include testimony, in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  In an April 2013 submission, the Veteran indicated that he did not have any further evidence to support his claims.

Additionally, the Veteran was afforded VA examinations in May 2007, November 2008, June 2009, September 2011, and June 2014.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Entitlement to an increased rating for PTSD

The Veteran contends that a rating in excess of 50 percent is warranted for his PTSD.

Historically, a June 2004 rating decision granted the Veteran's claim of service connection for PTSD and a 10 percent rating was assigned.  In June 2004, he submitted a timely notice of disagreement.  In a December 2004 rating decision, a 50 percent rating was assigned, effective from March 24, 2004 (the date of the original claim); subsequently in a July 2005 statement, the Veteran indicated that he was satisfied with the 50 percent rating for PTSD.  In March 2007, the Veteran submitted a claim for an increased rating for PTSD.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995. 

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

VA mental health treatment records dated from 2006 to 2014 show ongoing treatment for service-connected PTSD.  

In evaluating the present case, the Board finds that for the period prior to October 1, 2008, the Veteran's PTSD symptomatology does not meet the criteria for assignment of a 70 percent disability rating.  

VA outpatient treatment records for this period reflect PTSD symptomatology such as anxiety, irritability, nightmares, sleep disturbance, and flashbacks, but no suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty adapting to stressful circumstances.

On May 2007 VA PTSD examination, the Veteran reported ongoing difficulties with nightmares about Vietnam and his service in Korea, and he indicated that the nightmares occurred about four to five times per week.  He described efforts to avoid speaking about the war and avoidance of thoughts of the war, though reported no intrusive thoughts of distress to reminders.  He reported chronic sleep disturbance and stated that the slightest noise will wake him up from sleep and he will be up multiple times during the night.  He also reported some hypervigilance.  Specifically, if he heard sounds around his neighbor's home, he would get up in order to seek out the source of the noise.  Additionally, he indicated that he still felt somewhat uncomfortable among crowds and preferred to spend his time at home. 

On mental status evaluation, the Veteran was appropriately dressed; his speech was somewhat pressured; his mood and affect were euthymic; he denied suicidal or homicidal ideation and there was no evidence of thought disorder; his thought process was logical and goal directed; there was no perceptual disturbances; his insight was fair; and his judgment was good.  His GAF score was 59, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In May, June and August 2008, the Veteran denied suicidal ideation.  In May 2008, he reported stability and keeping busy with his family and social life.  He was alert and oriented, bright and verbal, and reported that his sleep and appetite were okay.  His GAF score was 70 indicative of mild symptoms.  In August 2008. He was alert and oriented, with good eye contact, and his mood and affect were congruent.  His GAF score was 60 indicative of moderate symptoms.  

Thus, for the period prior to October 1, 2008, the criteria for a 70 percent disability rating have not been met.  The pertinent evidence overall for the period prior to October 1, 2008 shows that the Veteran's psychiatric symptoms were not productive of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  To the contrary, while the Veteran was not working during this time, the evidence does not show that his PTSD inhibited employment.  Furthermore, he was living with his wife and daughter and reported having a positive relationship with both.  He also reported fishing with friends.  Indeed, at the May 2007 VA examination he indicated that he went fishing with friends on "most days."  He also pursued a hobby of building models in his shed during the offseason (presumably, when fishing is not permitted.)  In sum, prior to October 1, 2008, the evidence shows a psychiatric disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).

From October 1, 2008, to February 22, 2009, however, the Board finds that the Veteran's PTSD symptomatology meets the criteria for a 70 percent disability.  The evidence, as described in detail below, fails to show total occupational and social impairment, precluding an evaluation of 100 percent for any portion of the rating period on appeal.  

On October 6, 2008 the Veteran completed a VA mental health questionnaire wherein he reported depression, hopelessness, and thoughts that he would be better off dead or hurting himself in some way.  Thereafter, on October 23, 2008, the Veteran had called the West Haven VA Medical Center (VAMC) reporting extreme distress and anger, reporting that he had tried to take on two cars head on.  Observation on the same day reflects significant depression and hopelessness with suicidal ideation, albeit with no plan.  

On November 2008 VA PTSD examination, the Veteran reported his frustration with the VA disability process and indicated that his recent depression stemmed from this frustration.  He continued to experience nightmares approximately 4 times a week related to Vietnam.  He reported ongoing irritability.  The Veteran reported a close relationship with his wife of 41 years and their two adult children.  He reported that he had a few friends that he enjoys going fishing with.  Also, he worked out daily at the gym. 

Upon mental status examination, the Veteran was unshaven; he was casually dressed in slightly ripped pants; his mood was depressed and his affect was not congruent with his mood-as he smiled broadly and laughed frequently during the evaluation; he denied current suicidal ideation; he denied homicidal ideation; his thought process was logical and goal-directed; there was no auditory or visual hallucinations; his cognition was not formally tested; his insight and judgment were fair. Current GAF score was noted to be 54.  The examiner's summary essentially indicated that the Veteran's PTSD symptoms appeared to be highly similar to those described at his last VA examination.

A November 2008 statement from the Veteran's wife depicted a different report on the Veteran's symptoms.  She reported that his behavior was becoming more aggressive and that he constantly talked about suicide.  She indicated that sometimes the Veteran woke up disoriented and that he was getting more forgetful of relative's names.  She indicated that every time the Veteran left the house he had a confrontation with someone.  His hygiene was also deficient, as he would put off washing for 2 to 4 days at a time.

A February 23, 2009 VA mental health progress note references the prior suicidal ideation, but the examiner determined that the Veteran was not suicidal and posed no risk to himself.  Likewise, on subsequent VA outpatient mental health evaluations, suicidal ideation was no longer reported or shown.  

On June 2009 VA PTSD examination, the Veteran reported that since his last examination "everything has changed."  He reported a general increase in his overall distress level, which he attributed to his difficulties getting approval for his claims.  He indicated that VA was the main cause for his depression because of their requests for continuous information.  The Veteran reported that his marriage was for the most part good.  He also had an alright relationship with his adult children.  He also had a close relationship with his sister and he went fishing often.  Regarding PTSD symptoms, he continued to experience nightmares about Vietnam three to four times a week, which adversely effected his sleep.  He also reported intrusive memories three to four times a month.  Interpersonally, he had been very nasty recently to people.  He further reported that his concentration was terrible and that his mind drifted very easily.  He was on guard frequently, especially when driving, though he denied an exaggerated startle response. 

On mental status evaluation, the Veteran was casually dressed and neatly groomed.  He was oriented in all spheres and his speech and language were within normal limits.  His thought processes were tangential and tended to focus on the perceived injustices that have been done to him by the VA.  His mood was generally angry and depressed.  His affect was of full range and was consistent with mood.  There was no evidence of hallucination or delusions.  Further, there was no evidence of obsessions or compulsions.  The Veteran did report having thoughts about death and suicide "now and then," but specifically denied intent to harm himself or kill himself.  His short-term and long-term memory appeared to be intact and his concentration was generally adequate.  A GAF score of 52 was assigned.  The examiner opined:

"The Veteran continues to meet the diagnostic criteria for PTSD secondary to his experiences during the Vietnam war for which he was awarded the Purple Heart.  The Veteran's symptoms appear to be generally either unchanged from his last examination seven to eight months ago or slightly more severe.  In particular, the Veteran's sleep appears to have decreased in quality and he appears to be having more intrusive memories about the Vietnam War.  These symptoms continue to cause mild to moderate interference with his overall functioning, impairing his ability to engage in interpersonal relationships and engage in recreational activities.  In particular, the Veteran reported an increase in acting out on his anger.  The PTSD checklist also indicates a moderate to severe level of PTSD symptoms.  Overall, since his last examination the Veteran's symptoms have increased slightly in severity and his overall level of functional impairment has also increased slightly (less socially engaged and fewer recreational activities)."

At the September 2009 RO hearing, the Veteran reported that he had previously attempted suicide, describing his mood at that time as hopeless and frustrated with the VA system.  T at 8-9.  At the time of the hearing, however, he denied any suicidal ideation.  T. at 9.  

On September 2011 VA psychiatric examination, the Veteran reported symptoms of anxiety and chronic sleep impairment.  On mental status examination, the examiner noted that the Veteran appeared to be highly functioning and that his symptoms would likely cause mild discomfort when interacting with other people.  His ability to maintain a logical thinking process appeared adequate and he exhibited no gross impairment in thought processes, delusions, or hallucinations; his affect was full and he was deemed to not be a danger to himself or others.  The examiner reported that the Veteran continued to meet all the criterion for PTSD and a GAF score of 60 was assigned.  The examiner also noted that the level of occupational and social impairment with regard to PTSD was due to mild or transient symptoms, which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Additionally, the examiner opined that the Veteran's psychiatric disability did not preclude him from gainful employment or suggest an inability to work and indicated that there was neither an unusual or exceptional disability picture warranting the assignment of a total disability rating.

On June 2014 VA examination, the Veteran reported being married to and caring for his spouse following a stroke.  He reported regular contact with his children, one who lives with him.  He has a friend that owns a garage shop that he socializes with a few times per week.  He denied any problems with alcohol.  He reported anxiety, chronic sleep impairment, mild memory loss, exaggerated startle response, and irritable behavior and angry outbursts.  On mental status examination, he displayed a range of appropriate affect, his rate and pattern of speech were normal, and he was cooperative and positively engaged during the interview process.  

The examiner checked the box indicating that the Veteran's has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

The examiner commented that his PTSD symptoms of recurrent intrusive memories, avoidance of reminders and hypervigilance are well controlled with medication.  He has some ongoing hyperarousal symptoms, negative emotional states, anhedonia, irritability, increased startle, and concentration problems that are not optimally treated with medication.  The examiner commented that his sleep continuity appears to be related to other health problems, such as sleep apnea.  His social and occupational impairment from his mental health condition is relatively mild.  

Based on the VA treatment records, VA examination reports, and statements from the Veteran, for the period from February 23, 2009, assignment of a 70 percent rating is not warranted.  While it is clear that, especially during the periods of October and November 2008, he was experiencing an increase in symptoms, including suicidal ideation, several months later there were no longer reports from the Veteran of suicidal ideation or findings by objective examiners.  From this period, the Veteran's symptoms are not shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In so finding, from February 23, 2009, the Board notes that his speech and thought processes were normal, he was fully oriented, and he was consistently shown to have good hygiene and personal appearance.  Moreover, the VA examination results and the VA treatment records, show no indication of obsessional rituals which interfere with routine activities. 

From February 23, 2009, the evidence also fails to consistently show a disability picture involving flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  While there is some indication of difficulty in establishing and maintaining effective work and social relationships, there is no showing of an inability to have effective relationships.  For example, despite his irritability, he reported maintaining social contact with family and friends, and maintaining his longstanding marriage, albeit experiencing frustrations following his wife's stroke.  He also reported being close with a sister and having a relationship with his children.  Additionally, the Board finds highly probative the GAF scores assigned by the VA examiners, between 52 and 60.  Notably, the scores are consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).

Most importantly, the pertinent evidence overall shows that the Veteran's psychiatric symptoms from February 23, 2009 were not productive of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  To the contrary, while the Veteran is not currently working, the evidence specifically shows that his PTSD does not inhibit employment.  Furthermore, he lives with his wife and one adult child, and at times gets together with his friends to go fishing.  He also professes to have a close relationship with his sister and with his children.  Overall, from February 23, 2009 the evidence shows a psychiatric disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).

Thus, as detailed hereinabove, for the period prior to October 1, 2008, the Veteran's psychiatric symptomatology is best contemplated by a 50 percent disability rating; a 70 percent rating is contemplated for the period October 1, 2008 to February 22, 2009; and his psychiatric symptomatology from February 23, 2009 is best contemplated by a 50 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  The manifestations associated with the Veteran's PTSD is specifically contemplated in the rating criteria.  The rating criteria is therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted. 

Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's non-service-connected disabilities and his advancing age are not for consideration. See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Service connection is in effect for diabetes mellitus, rated 10 percent disabling prior to February 26, 2014, and 20 percent disabling from February 26, 2014; PTSD rated 50 percent disabling prior to October 1, 2008; 70 percent disabling from October 1, 2008 to February 22, 2009; and 50 percent disabling from February 23, 2009; tarsal tunnel syndrome, left foot, rated 20 percent disabling; shrapnel wound scars, left foot, rated 10 percent disabling; scar, right thigh and right leg, rated noncompensably disabling; scar, iliac crest, rated noncompensably disabling; scar, left knee, rated noncompensably disabling; scar, left calf, rated noncompensably disabling; and, hearing loss, rated noncompensably disabling.  For the period from October 1, 2008 to February 22, 2009, the minimum percentage requirements for a TDIU are met pursuant to § 4.16(a), but for all other periods the minimum percentage requirements are not met.  

VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Since the Veteran fails to meet the percentage standards as set forth in 38 C.F.R. § 4.16(a), the Board must consider whether there is evidence to warrant referral for consideration of a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  The Veteran's service connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

For the Veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record reflects that the Veteran is a retired truck driver.  In a VA Form 21-8940 received in November 2008, the Veteran reported that he stopped working in a full time capacity as a truck driver in 2002, and that he worked in a part-time capacity as a truck driver from 2002 to 2006.  He asserts unemployment due to his PTSD and tremors in his left foot and leg.

The medical evidence of record and Workers' Compensation documents reflects that he stopped working in or about 2002, following a February 2002 work injury to his back.  A September 2002 private medical evaluation reflects that he was not suitable for his job as a truck driver as it required loading and uploading which would excessively stress his lumbar spine.  

A May 2007 VA mental health examination reflects that the Veteran had not worked due to his foot pain; no opinion regarding employability was offered.  

The Veteran reported to a June 2007 VA examiner pertaining to the foot and scars that he was unemployed due to his left foot pain and had lost multiple jobs over a 30 year period.  The examiner did not specifically comment on any employability, but commented that due to his tarsal tunnel syndrome and multiple scars he had mild to moderate subjective functional impairment.  

A November 2008 VA mental health examiner acknowledged the Veteran's complaints related to his back and foot related to his employment.  The examiner commented that while his depression may have some impact upon work performance, it did not appear that he would be unemployable secondary to his psychiatric issues.

A November 2008 VA examination pertaining to the foot reflects the examiner's opinion that his tarsal tunnel syndrome with very mild residual functional impairment does not preclude him from obtaining and maintaining gainful employment.

A September 2011 VA examiner who conducted an examination of the foot checked the 'No' box with regard to whether his foot condition impacts his ability to work.

A September 2011 VA psychologist opined that the Veteran's service-connected disabilities did not render it impossible for the average person to follow a substantially gainful occupation nor render him unable to secure or follow a substantially gainful occupation consistent with levels of experience and education.  The examiner commented that there is neither an unusual or exceptional disability picture warranting the assignment of a total disability rating.

An October 2012 VA examiner who conducted an examination of his foot opined that such condition would less likely as not preclude him from securing and following substantially gainful employment because this condition has not been active as evidence from lack of major symptoms.

A March 2014 VA examiner who conducted examination of his scars opined that such conditions did not impact his ability to work.  

A March 2014 VA examiner who conducted an examination pertaining to his diabetes mellitus opined that such condition does not impact his ability to work.

An April 2014 VA audiologist opined that his hearing loss does not impact ordinary conditions of life, including his ability to work.

The June 2014 VA psychologist commented that his social and occupational impairment from his PTSD is relatively mild.  The examiner commented that he does not appear to have health problems that limit his capacity to secure gainful employment but it seems less likely than not that his occupational impairment can be attributed to his service-connected conditions, to include PTSD.  

After careful review of the record, the Board finds that the evidence does not support a finding that referral of the case to the Director, Compensation and Pension Service for extra-schedular consideration is warranted, nor that a TDIU is warranted for any period contemplated by this appeal.  

As detailed, the Veteran stopped working in a full-time capacity in 2002 as a result of a back injury.  While acknowledging his assertions that his left foot disability and PTSD preclude substantially gainful employment, as detailed above, multiple examiners have opined that these conditions, and his other service-connected conditions, do not preclude substantially gainful employment.  Such opinions were made over the course of several years and proffered after examination of the Veteran and review of the record.  

The Board finds that there is no evidence regarding the Veteran's situation which would warrant referral of this case for extra-schedular consideration.  In making this determination, the Board is not refuting the Veteran's noted physical or mental limitations or his own contentions that his service-connected disabilities affect his ability to work.  The rating schedule adequately contemplates the symptoms at issue..

The Board is cognizant of the Veteran's honorable service.  However, the Board is bound in its decisions, by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  For most of the periods contemplated by this appeal, the Veteran's service connected disabilities do not meet the statutory criteria for entitlement to a TDIU.  Further, there has been no evidence submitted regarding the Veteran's situation which would warrant referral of this case for extra-schedular consideration.  Again, due to the Veteran's assertions of unemployability due to his service-connected disabilities, opinions were obtained from multiple medical professionals.  

For the short period in which a 70 percent rating was assigned for PTSD, entitlement to a TDIU is also not warranted, as such rating was assigned in light of manifestations of suicidal ideation, but the evidence during that time does not show that he was unable to maintain substantially gainful employment due to service-connected disabilities.  The month after suicidal ideation was exhibited, the November 2008 VA examiner commented that while his depression may have some impact upon work performance, it does not appear that he would be unemployable secondary to his psychiatric issues.

Thus, the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities must be denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).


ORDER

For the period prior to October 1, 2008, a rating in excess of 50 percent for PTSD is denied.

For the period from October 1, 2008 to February 22, 2009, a 70 percent disability rating for PTSD is granted.

For the period from February 23, 2009, a rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


